     Case 2:19-cv-02277-JAM-DMC Document 17 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED L. BROOKS,                                  No. 2:19-CV-2277-JAM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    DEAN BORDERS,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is petitioner’s motion for

19   an extension of time to file an opposition to respondent’s motion to dismiss. See ECF No. 15.

20   Good cause appearing therefor, petitioner’s motion is granted and his opposition filed April 20,

21   2020, is deemed timely. Respondent’s motion to dismiss will be addressed separately.

22                  IT IS SO ORDERED.

23

24   Dated: April 29, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
